187 U.S. 454
23 S.Ct. 157
47 L.Ed. 256
PACIFIC COAST STEAMSHIP COMPANY, Appt.,v.UNITED STATES.  NO 29  PACIFIC COAST STEAMSHIP COMPANY, Appt.,  v.  UNITED STATES.  NO 30  PACIFIC COAST STEAMSHIP COMPANY, Appt.,  v.  UNITED STATES.  NO 31
Nos. 29, 30, 31.
Supreme Court of the United States
Argued December 8, 1902.
January 5, 1903

Messrs. S. M. Stockslager, George C. Heard, John R. Winn, and John G. Heid for appellant.
Solicitor General Richards and Assistant Attorney General Beck for the United States.
Mr. Justice Brewer delivered the opinion of the court:


1
These three cases are substantially similar to the one just decided, and for the reasons stated in the opinion therein the orders of the District Court in each are affirmed.


2
The CHIEF JUSTICE took no part in the decision of these cases.